DETAILED ACTION
Claims 1-4, 6-20 are pending, and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0093645 attributed to Zhong et al. (hereafter referred to as Zhong) and U.S. Patent Application Publication Number 2017/0366403 attributed to GAWRON et al. (hereafter referred to as GAWRON) and U.S. Patent Application Publication Number 2013/0035856 attributed to Robert W. Connors (hereafter referred to as Connors). 
Regarding claim 1: Zhong discloses a non-transitory computer-readable medium storing computer-executable instructions that, when executed by at least one processor of a computing system, cause the computing system to: generate a map of a cloud application including a plurality of cloud resource icons that represent a plurality of cloud  receive a graphic programming operation to add a cloud resource icon that represents a first cloud resource to be included in the cloud application, wherein the received cloud resource icon is received in response to [[a]] the graphic programming operation performed within a client application executed by a client terminal [0306, 250, 0101]; update the map of the cloud application by including the received cloud resource icon [figure 30, 0315]; (i) deploying the first cloud resource in the cloud application according to the map [0315, 0238]; wherein deploying the first cloud resource comprises:ORA170891-US-NPPage 2 of 16Application No.: 15/841,380 Filing Date: 12/14/2017Attorney Docket No.: ORA170891 (0-448)(i) granting access to one or more users to allow access to the cloud application including the first cloud resource [0196, 0237: For example, an organization developing a web-based mobile application may pay to use a number of cloud-based server instances to host and execute application code, purchase storage volumes and database servers to store and process application data, and so forth, typically on a "pay as you go" or similar payment model.]; and (ii) associating a first network address of the first cloud resource to a second network address of a second cloud resource icon in the map of the cloud application [0256, 0284]; receive information about a relationship between the received cloud resource icon and at least the second cloud resource icon included in the map, wherein the second cloud resource icon represents a second cloud resource of the cloud application [0251]; based on the received information about the relationship, generate a graphical representation of the relationship between the received cloud resource icon and the second cloud resource icon within the map [figure 20 illustrates a number of graphically displayed nodes and edges representing individual cloud computing resources and relationship among the resources; 0251];Filing Date: 12/14/2017Attorney Docket No.: ORA170891 (0-448) in response to receiving a search string input to the client terminal 
Zhong does not explicitly discloses in response to receiving parameters for the first cloud resource represented by the received cloud resource icon, validating and confirming availability of the first cloud resource for allocation in the cloud application; 
GAWRON discloses in response to receiving parameters for the first cloud resource represented by the received cloud resource icon, validating and confirming availability of the first cloud resource for allocation in the cloud application [figure 4: the control node A of the cloud A validates and confirms the availability, 0043]; 
It would have been obvious to one of ordinary skill in the art, having the teachings of Zhong and GAWRON before him/her, before the effective filing date of the claimed invention to incorporate GAWRON’s teachings of validating and confirming availability of the cloud resource for allocation in the cloud application into Zhong to reduce the risk of further problems.
One of ordinary skill in the art would do so to reduce the risk of problems. One of ordinary skill in the art would do so to establish compliance.
Neither Zhong nor GAWRON expressively discloses updating an appearance of the received cloud resource icon on the map to indicate that validation was successful.ORA170891-US-NPPage 2 of 13Application No.: 15/841,380 
But Zhong discloses the use of color to indicate whether resources were created, deleted, and/or modified [figure 30, 0314] and GAWRON discloses validation [0043]. Having those teachings, one of ordinary skill can expressively add the detail of the indication regarding the success of the validation.

One of ordinary skill in the art would do so to establish the success of the validation clearly.
Zhong does not disclose modifying an appearance of the one or more satisfying resource icons or a non-satisfying resource icon from the plurality of resource icons within the map to graphically distinguish the one or more satisfying resource icons from the non-satisfying resource icon, wherein the non-satisfying icon does not satisfy the received search string. 
Connors discloses modifying an appearance of the one or more satisfying resource icons or a non-satisfying resource icon from the plurality of resource icons within the map to graphically distinguish the one or more satisfying resource icons from the non-satisfying resource icon, wherein the non-satisfying icon does not satisfy the received search string [0199; 490c of figure 16].
It would have been obvious to one of ordinary skill in the art, having the teachings of Zhong and GAWRON and Connors before him/her, before the effective filing date of the claimed invention to incorporate Connors’s teachings of modifying an appearance of the one or more satisfying resource icons or a non-satisfying resource icon from the plurality of resource icons within the map to graphically distinguish the one 
One of ordinary skill in the art would do so to aid the user by drawing the attention to the resource of interest easily.
Regarding claim 2: The non-transitory computer-readable medium of claim 1 wherein granting access to the one or more users further comprising instructions that, when executed by the at least one processor, cause the computing system to: control access to the cloud application by [[end]] the one or more users based on a data set associated with the received cloud resource icon included in the map [0287].
Regarding claim 3: The non-transitory computer-readable medium of claim 1 further comprising instructions that, when executed by the at least one processor, cause the computing system to: control deployment of the cloud resource in the cloud application based on the received cloud resource icon in the map [Zhong: 0238].  
Regarding claim 4: The non-transitory computer-readable medium of claim 1, wherein the information about the relationship between the received cloud resource icon and the second cloud resource icon is received in response to a graphical programming operation performed in the application executed by the client terminal wherein the graphical programming operation comprises drawing, with a computer pointing device, a connector between the received cloud resource icon and the second cloud resource icon within the map [Zhong: 0366, drag operation draws the connection between two resource icons]; wherein the instructions further comprise instructions for modifying the appearance of the non-satisfying resource icon to conceal the non-
Regarding claim 6: The non-transitory computer-readable medium of claim 1, wherein the appearance of the non-satisfying resource icon is modified to conceal the non-satisfying resource icon from view within the map [Connors: 0204, non-satisfying icons of figure 16 can be greyed out].  
Regarding claim 7: The non-transitory computer-readable medium of claim 1, wherein the search string comprises at least a portion of a name of the one or more satisfying resource icons [Zhong: 0252].
For claim 12: The computing system of claim 11, wherein the graphical programming operation comprises drawing, with a computer pointing device, a connector between the received cloud resource icon and the second cloud resource icon within the map [Zhong: 0366, drag operation draws the connection between two resource icons]. 
For claim 14: Oracle Matter No. 35The computing system of claim 8, wherein the search string comprises at least a portion of a name of the satisfying resource icon, and the search module graphically distinguishes the one or more satisfying resource icons from the non-satisfying resource icon based on names assigned to the received cloud resource icon and the second cloud resource icon [Zhong: 0252; Connors: 0204, non-satisfying icons of figure 16 can be greyed out].
ORA1 70891-US-NPDocket No. ORA170891 (0-448) ORACLE CONFIDENTIALClaims 8-11, 13 are rejected using the same rationale as claims 1-4, 6 respectively.
.
Response to Arguments
The applicant argues as below:
Claim 1 has been amended to clarify elements related to the deploying actions. Applicant believes the amendments in combination with the other claim elements are not taught or suggested by the references of record. Claim 1 and its dependent claims should now patentably distinguish over the references of record. 
In particular, the Office Action (OA) relies on Zhong [0315] as allegedly teaching the deploying actions of claim 1 and relies on Zhong [0238] as allegedly teaching the "control deployment" actions of claim 3 (OA page 3 and 6, respectively). 
Application respectfully disagrees. Zhong [0315] simply states that an interface displays "different states" of the topology map and says nothing about deployment: "FIG. 30 illustrates a portion of an example interface displaying a topology map indicating differences between states of the topology map at two different points in time." Zhong [0315] also refers to nodes being displayed in different colors in the nodes that are added or deleted to the map. Displaying states or colors is not relevant to deploying actions as claimed. Thus, Zhong fails to teach or suggest the deploying actions recited in claim 1. 
Zhong [0238] explains that an interface "displays a list of a user's currently deployed server instances" and allows server instances to be added or deleted from the map. Displaying a list of servers have been deployed does not teach actual deployment actions. Again, Zhong does not teach or suggest any actual deployment actions and fails to teach or suggest the specific recited deployment actions in claim 1.
Zhong has clearly disclosed the action of deployment at least as has been referred above in page 3. The argument that displaying a list of currently deployed instances are not actual deployment is not persuasive. Without the deployment of instances there won’t be any list to show. 
Regarding the "control deployment": the specification of the instant application discloses below:
[0027] A cloud deployment controller 165 can be provided to embodiments of the server system 100 to control deployment of the cloud resources represented15 in one or more maps as part of the cloud application 105. The cloud deployment controller 165 can be operatively connected to the cloud resources 105A, 105B, 105C to grant authorized end users access to a cloud application 105. For example, a defined set of end users with the necessary permission to access a cloud application can be represented by a security resource icon in the map.20 Such authorized end users can be identified by IP address, email domain, username/password combination, etc., specified by parameters established for the security resource icon using the map interface 130. The cloud deployment controller 165 can restrict access to the cloud application 105 to those authorized end users identified by the parameters for the security resource icon.
At least paragraph 0237 of Zhong explicitly discloses "control deployment" as below:
For example, an organization developing a web-based mobile application may pay to use a number of cloud-based server instances to host and execute application 
Regarding paragraph 315 of Zhong: the teachings is not merely about color; it is also disclosing the status of deployment relative to time. In addition, Zhong explicitly discloses deployment action at least in paragraphs 0238, 0394.
There is no other argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA Datta CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7:00 AM - 3:00 PM ET (1st week of the bi-week) and Mon-Tue 7:00 AM - 3:00 PM (2nd week of the bi-week).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Anita D. Chaudhuri/
Patent Examiner, Art Unit 2173


/KIEU D VU/ Supervisory Patent Examiner, Art Unit 2173